         Case 7:16-cv-07771-NSR-PED Document 75 Filed 03/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
TIMOTHY DUBOIS,
                                    Plaintiff,                     17 CIVIL 7771 (NSR)

                 -against-                                             JUDGMENT

CITY OF WHITE PLAINS; DETECTIVE JIM
TASSONE, Individually and in His Official
Capacity as a Police Officer Employed by the City
of White Plains; POLICE OFFICER JAHMAR
CUNNINGHAM, Individually and in His Official
Capacity as a Police Officer Employed by the City
of White Plains,

                                    Defendants.
-----------------------------------------------------------X

         It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated March 39, 2021, Defendants’ motion for summary

judgment in GRANTED in part and DENIED in part, and Plaintiff’s motion for summary judgment

is DENIED. The surviving claims are as follows: (1) Plaintiff’s false arrest claims pursuant to both

federal and state law against Officer Cunningham and (2) Plaintiff’s abuse of process state law claim

solely to the extent it is predicated upon the issuance of process prior to the Felony Hearing as

against Officer Cunningham and Det. Tassone. Likewise, to the extent Plaintiff pled a Section 1983

procedural due process claim, it is dismissed with prejudice. The Court grants Defendants’ motion

for summary judgment with respect to Plaintiff’s (I) Section 1985 claims, (II) Section 1983 claims

for: (A) substantive due process, (B) malicious prosecution, (C) entrapment, (D) Sixth Amendment

right to speedy trial; and (E) Fourth Amendment illegal search and seizure; and (III) state law claim

for malicious prosecution to the extent it was pleaded. The Court further grants Defendants’ motion

for summary judgment with respect to municipal liability claims asserted against the City of White

Plains
     Case 7:16-cv-07771-NSR-PED Document 75 Filed 03/31/21 Page 2 of 2




Dated: New York, New York
       March 31, 2021



                                                  RUBY J. KRAJICK
                                              _________________________
                                                    Clerk of Court
                                        BY:
                                              _________________________
                                                    Deputy Clerk
